Citation Nr: 0806204	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-41 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for post-
operative residuals of an excision of a fibrocaseous 
granuloma, left lower lobe (left lung disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1951 to June 
1952 and from January 1954 to July 1960.

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  This appeal came before the 
Board in September 2006; at which time it was remanded for 
evidentiary and procedural development.  


FINDING OF FACT

The post-operative residuals of the excision of a 
fibrocaseous granuloma of the left lower lobe have not been 
shown by competent clinical evidence to have resulted in 
impairment of pulmonary function.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
post-operative residuals of the excision of a fibrocaseous 
granuloma of the left lower lobe are not been met. 38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6820, 6899 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a compensable disability rating for the 
post-operative residuals of the excision of a fibrocaseous 
granuloma of the left lower lobe.  He reports shortness of 
breath with exertion and pain in his left lung, which he 
attributes to his service-connected left lung disorder.  


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a rating 
decision, a statement of the case, supplemental statements of 
the case (SSOCs), and VCAA notice letters in December 2003, 
February 2004, and September 2006.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim and identified the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The VCAA letters also informed 
the veteran of what evidence was needed to establish his 
claim and what evidence VA would obtain. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  VA 
examinations have been conducted.  The veteran testified 
before the undersigned Veterans Law Judge during a hearing 
conducted at the RO in September 2005.   VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.



Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, the 
veteran's September 2005 hearing testimony, lay statements, 
private and VA medical treatment records, and VA compensation 
and pension examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, on the claim. Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 

Increased Disability Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 2007).

Throughout the entire appeal period the veteran's left lung 
disorder, characterized as post-operative residuals of the 
excision of a fibrocaseous granuloma of the left lower lobe, 
has been rated noncompensable pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6899-6820.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2007).  

Diagnostic Code 6820 provides that benign neoplasms of the 
respiratory system are to be rated using an appropriate 
respiratory analogy.  38 C.F.R. § 4.20.  The Board finds that 
the appropriate respiratory analogies are Diagnostic Code 
6843 (traumatic chest wall defect), Diagnostic Code 6844 
(post-surgical residual of lobectomy or pneumonectomy), and 
Diagnostic Code 6845 (pleural effusion or fibrosis) because 
the functions affected (breathing), anatomical location 
(lungs), and symptomatology (restrictions in lung capacity) 
are closely analogous.  

Diagnostic Codes 6843, 6844, and 6845 are evaluated pursuant 
to the General Rating Formula for Restrictive Lung Disease.  
The General Rating Formula assigns a 10 percent disability 
rating when there is FEV-1 (Forced Expiratory Volume) of 71-
to 80-percent predicted, or; FEV-1/FVC (Forced Vital 
Capacity) of 71 to 80 percent, or; DLCO (SB) (Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method) 66-to 80-percent predicted.

The Board finds no support for a compensable disability 
rating pursuant to Diagnostic Code 6899-6820.  The veteran 
underwent a VA respiratory examination in May 2007, at which 
time he reported a constant sharp pain in his left lung and 
shortness of breath with exertion.  He also reported a 
history of blood clots and spitting up blood.  On 
examination, his respiration was unlabored and unchanged with 
both rest and exertion.  The examiner noted that the veteran 
demonstrated excellent lung expansion bilaterally.  His lungs 
were clear to auscultation anteriorly and posteriorly; with 
no rales, rhonchi, or wheezes.  

After reviewing the veteran's claim folder, the examiner 
concluded that the veteran's dyspnea on exertion is multi-
factorial, and not related to service connected disability.  
The examiner attributed the veteran's current symptoms to 
interstitial fibrosis and coronary artery disease, status 
post four-vessel coronary artery bypass graft.  The examiner 
noted that the veteran's interstitial pulmonary fibrosis was 
not diagnosed until 2002; therefore, this condition did not 
appear to be related to active duty military service.  In 
addition, the examiner found no medical nexus between the 
veteran's interstitial pulmonary fibrosis and his service-
connected left lung disorder.  Similarly, the examiner did 
not find a medical relationship between the veteran's 
coronary artery disease and his active military service or 
his service-connected lung disorder. 

Taking into account all relevant evidence, the Board finds 
that the criteria for a compensable evaluation for the post-
operative residuals of excision of a fibrocaseous granuloma 
of the left lower lobe have not been met.  Although December 
2005 private medical records reflect emergency treatment for 
chronic dyspnea, the veteran's respiratory failure was 
attributed to pulmonary fibrosis, heart disease, and possible 
pulmonary embolism.  There is no medical opinion of record 
which attributes the veteran's current respiratory symptoms 
to either his service-connected left lung disorder or active 
military service.  Thus, the evidence of record fails to show 
any symptomatology related to the veteran's service-connected 
left lung disorder. 

In conclusion, the criteria for a compensable disability 
evaluation for the post-operative residuals of excision of a 
fibrocaseous granuloma of the left lower lobe are not met, 
and the claim must be denied. 


ORDER

Entitlement to a compensable disability rating for post-
operative residuals of the excision of a fibrocaseous 
granuloma, left lower lobe is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


